(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                            FILARSKY v. DELIA

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 10–1018. Argued January 17, 2012—Decided April 17, 2012
Respondent Delia, a firefighter employed by the City of Rialto, Califor-
  nia, missed work after becoming ill on the job. Suspicious of Delia’s
  extended absence, the City hired a private investigation firm to con-
  duct surveillance on him. When Delia was seen buying fiberglass in-
  sulation and other building supplies, the City initiated an internal af-
  fairs investigation. It hired petitioner Filarsky, a private attorney, to
  interview Delia. At the interview, which Delia’s attorney and two
  fire department officials also attended, Delia acknowledged buying
  the supplies, but denied having done any work on his home. To veri-
  fy Delia’s claim, Filarsky asked Delia to allow a fire department offi-
  cial to enter his home and view the unused materials. When Delia
  refused, Filarsky ordered him to bring the materials out of his home
  for the official to see. This prompted Delia’s attorney to threaten a
  civil rights action against the City and Filarsky. Nonetheless, after
  the interview concluded, officials followed Delia to his home, where
  he produced the materials.
     Delia brought an action under 42 U. S. C. §1983 against the City,
  the Fire Department, Filarsky, and other individuals, alleging that
  the order to produce the building materials violated his Fourth and
  Fourteenth Amendment rights. The District Court granted summary
  judgment to the individual defendants on the basis of qualified im-
  munity. The Court of Appeals for the Ninth Circuit affirmed with re-
  spect to all individual defendants except Filarsky, concluding that he
  was not entitled to seek qualified immunity because he was a private
  attorney, not a City employee.
Held: A private individual temporarily retained by the government to
 carry out its work is entitled to seek qualified immunity from suit
 under §1983. Pp. 4−16.
2                           FILARSKY v. DELIA

                                  Syllabus

       (a) In determining whether the Court of Appeals made a valid dis-
    tinction between City employees and Filarsky for qualified immunity
    purposes, this Court looks to the general principles of tort immunities
    and defenses applicable at common law, and the reasons the Court
    has afforded protection from suit under §1983. See Imbler v. Pacht-
    man, 424 U. S. 409, 418. The common law as it existed in 1871, when
    Congress enacted §1983, did not draw a distinction between full-time
    public servants and private individuals engaged in public service in
    according protection to those carrying out government responsibili-
    ties. Government at that time was smaller in both size and reach,
    had fewer responsibilities, and operated primarily at the local level.
    Government work was carried out to a significant extent by individ-
    uals who did not devote all their time to public duties, but instead pur-
    sued private callings as well. In according protection from suit to in-
    dividuals doing the government’s work, the common law did not draw
    distinctions based on the nature of a worker’s engagement with the
    government. Indeed, examples of individuals receiving immunity for
    actions taken while engaged in public service on a temporary or occa-
    sional basis are as varied as the reach of government itself. Common
    law principles of immunity were incorporated into §1983 and should
    not be abrogated absent clear legislative intent. See Pulliam v. Al-
    len, 466 U. S. 522, 529. Immunity under §1983 therefore should not
    vary depending on whether an individual working for the government
    does so as a permanent or full-time employee, or on some other basis.
    Pp. 4–11.
       (b) Nothing about the reasons this Court has given for recognizing
    immunity under §1983 counsels against carrying forward the com-
    mon law rule. First, the government interest in avoiding “unwarranted
    timidity” on the part of those engaged in the public’s business—
    which has been called “the most important special government im-
    munity-producing concern,” Richardson v. McKnight, 521 U. S. 399,
    409—is equally implicated regardless of whether the individual sued
    as a state actor works for the government full-time or on some other
    basis. Second, affording immunity to those acting on the govern-
    ment’s behalf serves to “ ‘ensure that talented candidates [are] not de-
    terred by the threat of damages suits from entering public service.’ ”
    Id., at 408. The government, in need of specialized knowledge or ex-
    pertise, may look outside its permanent workforce to secure the ser-
    vices of private individuals. But because those individuals are free to
    choose other work that would not expose them to liability for gov-
    ernment actions, the most talented candidates might decline public
    engagements if they did not receive the same immunity enjoyed by
    their public employee counterparts. Third, the public interest in en-
    suring performance of government duties free from the distractions
                     Cite as: 566 U. S. ____ (2012)                    3

                                Syllabus

  that can accompany lawsuits is implicated whether those duties are
  discharged by private individuals or permanent government employ-
  ees. Finally, distinguishing among those who carry out the public’s
  business based on their particular relationship with the government
  creates significant line-drawing problems and can deprive state ac-
  tors of the ability to “ ‘reasonably anticipate when their conduct may
  give rise to liability for damages,’ ” Anderson v. Creighton, 483 U. S.
  635, 646. Pp. 11−13.
    (c) This conclusion is not contrary to Wyatt v. Cole, 504 U. S. 158,
  or Richardson v. McKnight, 521 U. S. 399. Wyatt did not implicate
  the reasons underlying recognition of qualified immunity because the
  defendant in that case had no connection to government and pursued
  purely private ends. Richardson involved the unusual circumstances
  of prison guards employed by a private company who worked in a
  privately run prison facility. Nothing of the sort is involved here, or
  in the typical case of an individual hired by the government to assist
  in carrying out its work. Pp. 13−15.
621 F. 3d 1069, reversed.

  ROBERTS, C. J., delivered the opinion for a unanimous Court. GINS-
BURG,J., and SOTOMAYOR, J., filed concurring opinions.
                        Cite as: 566 U. S. ____ (2012)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–1018
                                   _________________


 STEVE A. FILARSKY, PETITIONER v. NICHOLAS B.

                    DELIA

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [April 17, 2012] 


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   Section 1983 provides a cause of action against state
actors who violate an individual’s rights under federal law.
42 U. S. C. §1983. At common law, those who carried out
the work of government enjoyed various protections from
liability when doing so, in order to allow them to serve the
government without undue fear of personal exposure. Our
decisions have looked to these common law protections
in affording either absolute or qualified immunity to indi-
viduals sued under §1983. The question in this case is
whether an individual hired by the government to do its
work is prohibited from seeking such immunity, solely be-
cause he works for the government on something other
than a permanent or full-time basis.
                             I

                            A

  Nicholas Delia, a firefighter employed by the City of
Rialto, California, became ill while responding to a toxic
spill in August 2006. Under a doctor’s orders, Delia
missed three weeks of work. The City became suspicious
2                    FILARSKY v. DELIA

                     Opinion of the Court

of Delia’s extended absence, and hired a private investi-
gation firm to conduct surveillance on him. The private
investigators observed Delia purchasing building supplies—
including several rolls of fiberglass insulation—from a
home improvement store. The City surmised that Delia
was missing work to do construction on his home rather
than because of illness, and it initiated a formal internal
affairs investigation of him.
   Delia was ordered to appear for an administrative in-
vestigation interview. The City hired Steve Filarsky to
conduct the interview. Filarsky was an experienced employ-
ment lawyer who had previously represented the City in
several investigations. Delia and his attorney attended
the interview, along with Filarsky and two fire depart-
ment officials, Mike Peel and Frank Bekker. During the
interview, Filarsky questioned Delia about the building sup-
plies. Delia acknowledged that he had purchased the
supplies, but claimed that he had not yet done the work on
his home.
   During a break, Filarsky met with Peel, Bekker, and
Fire Chief Stephen Wells. Filarsky proposed resolving the
investigation by verifying Delia’s claim that he had not
done any work on his home. To do so, Filarsky recom-
mended asking Delia to produce the building materials.
Chief Wells approved the plan.
   When the meeting resumed, Filarsky requested permis-
sion for Peel to enter Delia’s home to view the materials.
On the advice of counsel, Delia refused. Filarsky then
asked Delia if he would be willing to bring the materials
out onto his lawn, so that Peel could observe them without
entering his home. Delia again refused to consent. Un-
able to obtain Delia’s cooperation, Filarsky ordered him to
produce the materials for inspection.
   Delia’s counsel objected to the order, asserting that it
would violate the Fourth Amendment. When that objec-
tion proved unavailing, Delia’s counsel threatened to sue
                  Cite as: 566 U. S. ____ (2012)             3

                      Opinion of the Court

the City. He went on to tell Filarsky that “[w]e might
quite possibly find a way to figure if we can name you Mr.
Filarsky. . . . If you want to take that chance, you go right
ahead.” App. 131–132. The threat was repeated over and
over: “[E]verybody is going to get named, and they are
going to sweat it out as to whether or not they have indi-
vidual liability . . . .” “[Y]ou order him and you will be
named and that is not an idle threat.” “Whoever issues
that order is going to be named in the lawsuit.” “[W]e will
seek any and all damages including individual liability . . . .
[W]e are coming if you order this.” “[M]ake sure the spell-
ing is clear [in the order] so we know who to sue.” Id.,
at 134–136, 148–149. Despite these threats, Filarsky
prepared an order directing Delia to produce the materi-
als, which Chief Wells signed.
   As soon as the interview concluded, Peel and Bekker
followed Delia to his home. Once there, Delia, his attor-
ney, and a union representative went into Delia’s house,
brought out the four rolls of insulation, and placed them
on Delia’s lawn. Peel and Bekker, who remained in their
car during this process, thanked Delia for showing them
the insulation and drove off.
                            B
  Delia brought an action under 42 U. S. C. §1983 against
the City, its Fire Department, Chief Wells, Peel, Bekker,
Filarsky, and ten unidentified individuals, alleging that
the order to produce the building materials violated his
rights under the Fourth and Fourteenth Amendments.
The District Court granted summary judgment to all the
individual defendants, concluding that they were pro-
tected by qualified immunity. The court held that Delia
had “not demonstrated a violation of a clearly established
constitutional right,” because “Delia was not threatened
with insubordination or termination if he did not comply
with any order given and none of these defendants entered
4                    FILARSKY v. DELIA

                     Opinion of the Court

[his] house.” Delia v. Rialto, No. CV 08–03359 (CD Cal.,
Mar. 9, 2009), App. to Pet. for Cert. 42, 48.
  The Court of Appeals for the Ninth Circuit affirmed
with respect to all defendants except Filarsky. The Court
of Appeals concluded that the order violated the Fourth
Amendment, but agreed with the District Court that Delia
“ha[d] not demonstrated that a constitutional right was
clearly established as of the date of Chief Wells’s order,
such that defendants would have known that their actions
were unlawful.” Delia v. Rialto, 621 F. 3d 1069, 1079
(2010). As to Filarsky, however, the court concluded that
because he was a private attorney and not a City employ-
ee, he was not entitled to seek the protection of qualified
immunity. Id., at 1080–1081. The court noted that its
decision conflicted with a decision of the Court of Appeals
for the Sixth Circuit, see Cullinan v. Abramson, 128 F. 3d
301, 310 (1997), but considered itself bound by Circuit
precedent and therefore “not free to follow the Cullinan
decision.” 621 F. 3d, at 1080 (citing Gonzalez v. Spencer,
336 F. 3d 832 (CA9 2003)).
  Filarsky filed a petition for certiorari, which we granted.
564 U. S. ___ (2011).
                              II
  Section 1983 provides a cause of action against any
person who deprives an individual of federally guaranteed
rights “under color” of state law. 42 U. S. C. §1983. Any-
one whose conduct is “fairly attributable to the state” can
be sued as a state actor under §1983. See Lugar v. Ed-
mondson Oil Co., 457 U. S. 922, 937 (1982). At common
law, government actors were afforded certain protections
from liability, based on the reasoning that “the public good
can best be secured by allowing officers charged with the
duty of deciding upon the rights of others, to act upon
their own free, unbiased convictions, uninfluenced by any
apprehensions.” Wasson v. Mitchell, 18 Iowa 153, 155–156
                  Cite as: 566 U. S. ____ (2012)             5

                      Opinion of the Court

(1864) (internal quotation marks omitted); see also W.
Prosser, Law of Torts §25, p. 150 (1941) (common law
protections derived from the need to avoid the “impossible
burden [that] would fall upon all our agencies of govern-
ment” if those acting on behalf of the government were
“unduly hampered and intimidated in the discharge of
their duties” by a fear of personal liability). Our decisions
have recognized similar immunities under §1983, reason-
ing that common law protections “ ‘well grounded in his-
tory and reason’ had not been abrogated ‘by covert inclusion
in the general language’ of §1983.” Imbler v. Pachtman,
424 U. S. 409, 418 (1976) (quoting Tenney v. Brandhove,
341 U. S. 367, 376 (1951)).
   In this case, there is no dispute that qualified immunity
is available for the sort of investigative activities at issue.
See Pearson v. Callahan, 555 U. S. 223, 243–244 (2009).
The Court of Appeals granted this protection to Chief
Wells, Peel, and Bekker, but denied it to Filarsky, because
he was not a public employee but was instead a private
individual “retained by the City to participate in internal
affairs investigations.” 621 F. 3d, at 1079–1080. In de-
termining whether this distinction is valid, we look to the
“general principles of tort immunities and defenses” appli-
cable at common law, and the reasons we have afforded
protection from suit under §1983. Imbler, supra, at 418.
                              A
  Under our precedent, the inquiry begins with the com-
mon law as it existed when Congress passed §1983 in
1871. Tower v. Glover, 467 U. S. 914, 920 (1984). Under-
standing the protections the common law afforded to those
exercising government power in 1871 requires an appreci-
ation of the nature of government at that time. In the
mid-nineteenth century, government was smaller in both
size and reach. It had fewer responsibilities, and operated
primarily at the local level. Local governments faced tight
6                    FILARSKY v. DELIA

                     Opinion of the Court

budget constraints, and generally had neither the need
nor the ability to maintain an established bureaucracy
staffed by professionals. See B. Campbell, The Growth of
American Government: Governance From the Cleveland
Era to the Present 14–16, 20–21 (1995); id., at 20 (noting
that in the 1880s “[t]he governor’s office staff in Wisconsin
. . . totaled five workers if we count the lieutenant gover-
nor and the janitor”).
    As one commentator has observed, there was at that
time “no very clear conception of a professional office, that
is, an office the incumbent of which devotes his entire time
to the discharge of public functions, who has no other
occupation, and who receives a sufficiently large compen-
sation to enable him to live without resorting to other
means.” F. Goodnow, Principles of the Administrative
Law of the United States 227 (1905). Instead, to a signifi-
cant extent, government was “administered by members of
society who temporarily or occasionally discharge[d] public
functions.” Id., at 228. Whether government relied pri-
marily upon professionals or occasional workers obviously
varied across the country and across different government
functions. But even at the turn of the twentieth century,
a public servant was often one who “does not devote his
entire time to his public duties, but is, at the same time
that he is holding public office, permitted to carry on some
other regular business, and as a matter of fact finds his
main means of support in such business or in his private
means since he receives from his office a compensation
insufficient to support him.” Id., at 227.
    Private citizens were actively involved in government
work, especially where the work most directly touched the
lives of the people. It was not unusual, for example, to see
the owner of the local general store step behind a window
in his shop to don his postman’s hat. See, e.g., Stole
Stamps, Maysville, KY, The Evening Bulletin, p. 1, Sept.
25, 1895 (reporting that “[t]he post office and general store
                 Cite as: 566 U. S. ____ (2012)           7

                     Opinion of the Court

at Mount Hope was broken into,” resulting in the loss of
$400 worth of cutlery and stamps). Nor would it have
been a surprise to find, on a trip to the docks, the local
ferryman collecting harbor fees as public wharfmaster.
See 3 E. Johnson, A History of Kentucky and Kentuckians
1346 (1912).
  Even such a core government activity as criminal prose-
cution was often carried out by a mixture of public em-
ployees and private individuals temporarily serving the
public. At the time §1983 was enacted, private lawyers
were regularly engaged to conduct criminal prosecutions
on behalf of the State. See, e.g., Commonwealth v. Gibbs,
70 Mass. 146 (1855); White v. Polk County, 17 Iowa 413
(1864). Abraham Lincoln himself accepted several such
appointments. See, e.g., An Awful Crime and Speedy
Punishment, Springfield Daily Register, May 14, 1853
(reporting that “A. Lincoln, esq. was appointed prosecutor”
in a rape case). In addition, private lawyers often assisted
public prosecutors in significant cases. See, e.g., Com-
monwealth v. Knapp, 10 Mass. 477, 490–491 (1830);
Chambers v. State, 22 Tenn. 237 (1842). And public prose-
cutors themselves continued to represent private clients
while in office—sometimes creating odd conflicts of inter-
est. See People v. Bussey, 82 Mich. 49, 46 N. W. 97, 98
(1890) (public prosecutor employed as private counsel by
the defendant’s wife in several civil suits against the
defendant); Phillip v. Waller, 5 Haw. 609, 617 (1886)
(public prosecutor represented plaintiff in a suit for mali-
cious prosecution); Oliver v. Pate, 43 Ind. 132, 139 (1873)
(public prosecutor who conducted a state prosecution
against a defendant later served as counsel for the de-
fendant in a malicious prosecution suit against the com-
plaining witness).
  This mixture of public responsibility and private pur-
suits extended even to the highest levels of government.
Until the position became full-time in 1853, for example,
8                    FILARSKY v. DELIA

                     Opinion of the Court

the Attorney General of the United States was expected to
and did maintain an active private law practice. To cite a
notable illustration, in Hayburn’s Case, 2 Dall. 409 (1792),
the first Attorney General, Edmund Randolph, sought a
writ of mandamus from this Court to compel a lower court
to hear William Hayburn’s petition to be put on the pen-
sion list. When this Court did not allow the Attorney
General to seek the writ in his official capacity, Randolph
readily solved the problem by arguing the case as Hay-
burn’s private lawyer. Ibid.; see also Letter from Edmund
Randolph to James Madison (Aug. 12, 1792), reprinted in
14 The Papers of James Madison 348, 349 (R. Rutland,
T. Mason, R. Brugger, J. Sisson, & F. Teute eds. 1983);
Bloch, The Early Role of the Attorney General in Our
Constitutional Scheme: In the Beginning There Was
Pragmatism, 1989 Duke L. J. 561, 598–599, n. 121, 619.
   Given all this, it should come as no surprise that the
common law did not draw a distinction between public
servants and private individuals engaged in public service
in according protection to those carrying out government
responsibilities. Government actors involved in adjudica-
tive activities, for example, were protected by an absolute
immunity from suit. See Bradley v. Fisher, 13 Wall. 335,
347–348 (1872); J. Bishop, Commentaries on the Non-
Contract Law §781 (1889). This immunity applied equally
to “the highest judge in the State or nation” and “the
lowest officer who sits as a court and tries petty causes,”
T. Cooley, Law of Torts 409 (1879), including those who
served as judges on a part-time or episodic basis. Justices
of the peace, for example, often maintained active private
law practices (or even had nonlegal livelihoods), and gen-
erally served in a judicial capacity only part-time. See
Hubbell v. Harbeck, 54 Hun. 147, 7 N. Y. S. 243 (1889);
Ingraham v. Leland, 19 Vt. 304 (1847). In fact, justices of
the peace were not even paid a salary by the government,
but instead received compensation through fees payable
                 Cite as: 566 U. S. ____ (2012)            9

                     Opinion of the Court

by the parties that came before them. See W. Murfee, The
Justice of the Peace §1145 (1886). Yet the common law
extended the same immunity “to a justice of the peace as
to any other judicial officer.” Pratt v. Gardner, 56 Mass.
63, 70 (1848); see also Mangold v. Thorpe, 33 N. J. L. 134,
137–138 (1868).
   The common law also extended certain protections to
individuals engaged in law enforcement activities, such as
sheriffs and constables. At the time §1983 was enacted,
however, “[t]he line between public and private policing
was frequently hazy. Private detectives and privately em-
ployed patrol personnel often were publicly appointed
as special policemen, and the means and objects of detec-
tive work, in particular, made it difficult to distinguish
between those on the public payroll and private detec-
tives.” Sklansky, The Private Police, 46 UCLA L. Rev.
1165, 1210 (1999) (footnotes and internal quotation marks
omitted). The protections provided by the common law did
not turn on whether someone we today would call a police
officer worked for the government full-time or instead
for both public and private employers. Rather, at common
law, “[a] special constable, duly appointed according to
law, ha[d] all the powers of a regular constable so far as
may be necessary for the proper discharge of the special
duties intrusted to him, and in the lawful discharge of
those duties, [was] as fully protected as any other officer.”
W. Murfee, A Treatise on the Law of Sheriffs and Other
Ministerial Officers §1121, p. 609 (1884).
   Sheriffs executing a warrant were empowered by the
common law to enlist the aid of the able-bodied men of the
community in doing so. See 1 W. Blackstone, Commen-
taries on the Laws of England 332 (1765); In re Quarles,
158 U. S. 532, 535 (1895). While serving as part of
this “posse comitatus,” a private individual had the same
authority as the sheriff, and was protected to the same
extent. See, e.g., Robinson v. State, 93 Ga. 77, 18 S. E.
10                   FILARSKY v. DELIA

                      Opinion of the Court

1018, 1019 (1893) (“A member of a posse comitatus sum-
moned by the sheriff to aid in the execution of a warrant
for a felony in the sheriff ’s hands is entitled to the same
protection in the discharge of his duties as the sheriff
himself ”); State v. Mooring, 115 N. C. 709, 20 S. E. 182
(1894) (considering it “well settled by the courts” that a
sheriff may break open the doors of a house to execute a
search warrant and that “if he act in good faith in doing
so, both he and his posse comitatus will be protected”);
North Carolina v. Gosnell, 74 F. 734, 738–739 (CC WDNC
1896) (“Both judicial and ministerial officers, in the execu-
tion of the duties of their office, are under the strong
protection of the law; and their legally summoned assis-
tants, for such time as in service, are officers of the law”);
Reed v. Rice, 25 Ky. 44, 46–47 (App. 1829) (private indi-
viduals summoned by a constable to execute a search
warrant were protected from a suit based on the invalidity
of the warrant).
   Indeed, examples of individuals receiving immunity for
actions taken while engaged in public service on a tempo-
rary or occasional basis are as varied as the reach of gov-
ernment itself. See, e.g., Gregory v. Brooks, 37 Conn. 365,
372 (1870) (public wharfmaster not liable for ordering re-
moval of a vessel unless the order was issued maliciously);
Henderson v. Smith, 26 W. Va. 829, 836–838 (1885)
(notaries public given immunity for discretionary acts
taken in good faith); Chamberlain v. Clayton, 56 Iowa 331,
9 N. W. 237 (1881) (trustees of a public institution for the
disabled not liable absent a showing of malice); McCor-
mick v. Burt, 95 Ill. 263, 265–266 (1880) (school board
members not liable for suspending a student in good
faith); Donohue v. Richards, 38 Me. 379, 392 (1854)
(same); Downer v. Lent, 6 Cal. 94, 95 (1856) (members of a
Board of Pilot Commissioners given immunity for official
acts); Rail v. Potts & Baker, 27 Tenn. 225, 228–230 (1847)
(private individuals appointed by the sheriff to serve as
                 Cite as: 566 U. S. ____ (2012)          11

                     Opinion of the Court

judges of an election were not liable for refusing a voter
absent a showing of malice); Jenkins v. Waldron, 11
Johns. 114, 120–121 (NY Sup. Ct. 1814) (same).
  We read §1983 “in harmony with general principles of
tort immunities and defenses.” Imbler, 424 U. S., at 418.
And we “proceed[ ] on the assumption that common-law
principles of . . . immunity were incorporated into our
judicial system and that they should not be abrogated
absent clear legislative intent to do so.” Pulliam v. Allen,
466 U. S. 522, 529 (1984). Under this assumption, immu-
nity under §1983 should not vary depending on whether
an individual working for the government does so as a
full-time employee, or on some other basis.
                              B
   Nothing about the reasons we have given for recognizing
immunity under §1983 counsels against carrying forward
the common law rule. As we have explained, such immu-
nity “protect[s] government’s ability to perform its tradi-
tional functions.” Wyatt v. Cole, 504 U. S. 158, 167 (1992).
It does so by helping to avoid “unwarranted timidity” in
performance of public duties, ensuring that talented can-
didates are not deterred from public service, and prevent-
ing the harmful distractions from carrying out the work of
government that can often accompany damages suits.
Richardson v. McKnight, 521 U. S. 399, 409–411 (1997).
   We have called the government interest in avoiding
“unwarranted timidity” on the part of those engaged in the
public’s business “the most important special government
immunity-producing concern.” Id., at 409. Ensuring that
those who serve the government do so “with the decisive-
ness and the judgment required by the public good,”
Scheuer v. Rhodes, 416 U. S. 232, 240 (1974), is of vital
importance regardless whether the individual sued as a
state actor works full-time or on some other basis.
   Affording immunity not only to public employees but
12                  FILARSKY v. DELIA

                     Opinion of the Court

also to others acting on behalf of the government similarly
serves to “ ‘ensure that talented candidates [are] not de-
terred by the threat of damages suits from entering public
service.’ ” Richardson, supra, at 408 (quoting Wyatt, su-
pra, at 167). The government’s need to attract talented
individuals is not limited to full-time public employees.
Indeed, it is often when there is a particular need for
specialized knowledge or expertise that the government
must look outside its permanent work force to secure the
services of private individuals. This case is a good exam-
ple: Filarsky had 29 years of specialized experience as an
attorney in labor, employment, and personnel matters,
with particular expertise in conducting internal affairs
investigations. App. to Pet. for Cert. 59, 89; App. 156.
The City of Rialto certainly had no permanent employee
with anything approaching those qualifications. To the
extent such private individuals do not depend on the
government for their livelihood, they have freedom to
select other work—work that will not expose them to
liability for government actions. This makes it more likely
that the most talented candidates will decline public en-
gagements if they do not receive the same immunity en-
joyed by their public employee counterparts.
   Sometimes, as in this case, private individuals will
work in close coordination with public employees, and face
threatened legal action for the same conduct. See App.
134 (Delia’s lawyer: “everybody is going to get named” in
threatened suit). Because government employees will
often be protected from suit by some form of immunity,
those working alongside them could be left holding the
bag—facing full liability for actions taken in conjunction
with government employees who enjoy immunity for the
same activity. Under such circumstances, any private
individual with a choice might think twice before accept-
ing a government assignment.
   The public interest in ensuring performance of govern-
                 Cite as: 566 U. S. ____ (2012)           13

                     Opinion of the Court

ment duties free from the distractions that can accompany
even routine lawsuits is also implicated when individuals
other than permanent government employees discharge
these duties. See Richardson, supra, at 411. Not only will
such individuals’ performance of any ongoing government
responsibilities suffer from the distraction of lawsuits, but
such distractions will also often affect any public employ-
ees with whom they work by embroiling those employees
in litigation. This case is again a good example: If the suit
against Filarsky moves forward, it is highly likely that
Chief Wells, Bekker, and Peel will all be required to tes-
tify, given their roles in the dispute. Allowing suit under
§1983 against private individuals assisting the govern-
ment will substantially undermine an important reason
immunity is accorded public employees in the first place.
   Distinguishing among those who carry out the public’s
business based on the nature of their particular relation-
ship with the government also creates significant line-
drawing problems. It is unclear, for example, how Fil-
arsky would be categorized if he regularly spent half his
time working for the City, or worked exclusively on one
City project for an entire year. See Tr. of Oral Arg. 34–36.
Such questions deprive state actors of the ability to “rea-
sonably anticipate when their conduct may give rise to
liability for damages,” Anderson v. Creighton, 483 U. S.
635, 646 (1987) (alteration and internal quotation marks
omitted), frustrating the purposes immunity is meant to
serve. An uncertain immunity is little better than no
immunity at all.
                            III
  Our decisions in Wyatt v. Cole, 504 U. S. 158 (1992), and
Richardson v. McKnight, 521 U. S. 399 (1997), are not to
the contrary. In Wyatt, we held that individuals who used
a state replevin law to compel the local sheriff to seize
disputed property from a former business partner were
14                   FILARSKY v. DELIA

                     Opinion of the Court

not entitled to seek qualified immunity. Cf. Lugar, 457
U. S. 922 (holding that an individual who uses a state
replevin, garnishment, or attachment statute later de-
clared to be unconstitutional acts under color of state law
for purposes of §1983). We explained that the reasons
underlying recognition of qualified immunity did not sup-
port its extension to individuals who had no connection
to government and pursued purely private ends. Because
such individuals “hold no office requiring them to exercise
discretion; nor are they principally concerned with en-
hancing the public good,” we concluded that extending
immunity to them would “have no bearing on whether
public officials are able to act forcefully and decisively in
their jobs or on whether qualified applicants enter public
service.” 504 U. S., at 168.
   Wyatt is plainly not implicated by the circumstances of
this case. Unlike the defendants in Wyatt, who were us-
ing the mechanisms of government to achieve their own
ends, individuals working for the government in pursuit of
government objectives are “principally concerned with en-
hancing the public good.” Ibid. Whether such individ-
uals have assurance that they will be able to seek protec-
tion if sued under §1983 directly affects the government’s
ability to achieve its objectives through their public ser-
vice. Put simply, Wyatt involved no government agents,
no government interests, and no government need for
immunity.
   In Richardson, we considered whether guards employed
by a privately run prison facility could seek the protection
of qualified immunity. Although the Court had previously
determined that public-employee prison guards were
entitled to qualified immunity, see Procunier v. Navarette,
434 U. S. 555 (1978), it determined that prison guards
employed by a private company and working in a privately
run prison facility did not enjoy the same protection. We
explained that the various incentives characteristic of the
                 Cite as: 566 U. S. ____ (2012)          15

                     Opinion of the Court

private market in that case ensured that the guards would
not perform their public duties with unwarranted timidity
or be deterred from entering that line of work. 521 U. S.,
at 410–411.
  Richardson was a self-consciously “narrow[ ]” decision.
Id., at 413 (“[W]e have answered the immunity question
narrowly, in the context in which it arose”). The Court
made clear that its holding was not meant to foreclose all
claims of immunity by private individuals. Ibid. Instead,
the Court emphasized that the particular circumstances of
that case—“a private firm, systematically organized to
assume a major lengthy administrative task (managing an
institution) with limited direct supervision by the govern-
ment, undertak[ing] that task for profit and potentially
in competition with other firms”—combined sufficiently to
mitigate the concerns underlying recognition of govern-
mental immunity under §1983. Ibid. Nothing of the sort
is involved here, or in the typical case of an individual
hired by the government to assist in carrying out its work.
                          *    *    *
   A straightforward application of the rule set out above
is sufficient to resolve this case. Though not a public em-
ployee, Filarsky was retained by the City to assist in
conducting an official investigation into potential wrong-
doing. There is no dispute that government employees
performing such work are entitled to seek the protection
of qualified immunity. The Court of Appeals rejected
Filarsky’s claim to the protection accorded Wells, Bekker,
and Peel solely because he was not a permanent, full-time
employee of the City. The common law, however, did not
draw such distinctions, and we see no justification for
doing so under §1983.
   New York City has a Department of Investigation
staffed by full-time public employees who investigate city
personnel, and the resources to pay for it. The City of
16                    FILARSKY v. DELIA

                      Opinion of the Court

Rialto has neither, and so must rely on the occasional
services of private individuals such as Mr. Filarsky. There
is no reason Rialto’s internal affairs investigator should be
denied the qualified immunity enjoyed by the ones who
work for New York.
   In light of the foregoing, the judgment of the Court of
Appeals denying qualified immunity to Filarsky is
reversed.
                                              It is so ordered.
                 Cite as: 566 U. S. ____ (2012)            1

                    GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                         No. 10–1018
                          _________________


 STEVE A. FILARSKY, PETITIONER v. NICHOLAS B.

                    DELIA

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                        [April 17, 2012] 


  JUSTICE GINSBURG, concurring.
  The Court addresses a sole question in this case: Is a
private attorney retained by a municipality to investigate
a personnel matter eligible for qualified immunity in a
suit under 42 U. S. C. §1983 alleging a constitutional
violation committed in the course of the investigation? I
agree that the answer is yes and that the judgment of
the Court of Appeals holding private attorney Filarsky
categorically ineligible for qualified immunity must be re-
versed. Qualified immunity may be overcome, however, if
the defendant knew or should have known that his con-
duct violated a right “clearly established” at the time of
the episode in suit. See Harlow v. Fitzgerald, 457 U. S.
800, 818 (1982). Because the Ninth Circuit did not con-
sider the application of that standard to Filarsky, the
matter, as I see it, may be pursued on remand.
  Filarsky was retained by the City of Rialto to investi-
gate whether city firefighter Delia was taking time off
from work under the false pretense of a disabling physical
condition. In pursuit of the investigation, Filarsky asked
Delia to consent to a search of his home to determine what
Delia had done with several rolls of insulation he had
recently purchased at a home improvement store. When
Delia, on counsel’s advice, refused to consent to the search,
Filarsky “hatch[ed] a plan” to overcome Delia’s resistance.
2                    FILARSKY v. DELIA

                    GINSBURG, J., concurring

Delia v. Rialto, 621 F. 3d 1069, 1077 (CA9 2010). “[W]e
will do it a different way,” Filarsky informed Delia. App.
129; see 621 F. 3d, at 1077 (“Unable to obtain Delia’s
consent to a warrantless search of his house . . . , Filarsky
tried a different tactic.”).
   Following Filarsky’s advice, Fire Chief Wells ordered
Delia to bring the insulation out of his house and place the
rolls on his lawn for inspection. App. 158. Filarsky rec-
ommended this course, the Ninth Circuit observed, mind-
ful that “an individual does not have an expectation of
privacy in items exposed to the public, thereby eliminating
the need for a search warrant.” 621 F. 3d, at 1077. Delia
complied with Chief Wells’s order by producing the rolls,
all of them unused, App. 78, 85, after which the investi-
gation into the legitimacy of Delia’s absence from work
apparently ended.
   In explaining why the individual defendants other than
Filarsky were entitled to summary judgment on their
qualified immunity pleas, the Ninth Circuit stated that
“no . . . threat to [Delia’s] employment” attended Fire
Chief Wells’s order. 621 F. 3d, at 1079. The District
Court similarly stated that “Delia was not threatened with
insubordination or termination if he did not comply with
[the] order.” App. to Pet. for Cert. 48.
   These statements are at odds with the facts, as re-
counted by the Court of Appeals. “At the onset of the in-
terview,” the Ninth Circuit stressed, “Filarsky warned Delia
that he was obligated to fully cooperate,” and that “[i]f at
any time it is deemed you are not cooperating then you
can be held to be insubordinate and subject to disciplinary
action, up to and including termination.” 621 F. 3d, at
1072 (internal quotation marks omitted). Continuing in
this vein, the Court of Appeals concluded that “Delia’s
actions were involuntary and coerced by the direct threat
of sanctions including loss of his firefighter position.” Id.,
at 1077; see id., at 1085 (“Delia’s actions were involun-
                     Cite as: 566 U. S. ____ (2012)                   3

                       GINSBURG, J., concurring

tary and occurred as a result of the direct threat of
sanctions[.]”).
   In further proceedings upon return of this case to the
Court of Appeals, these questions bear attention. First, if
it is “clearly established,” as the Ninth Circuit thought it
was, that “the warrantless search of a home is presump-
tively unreasonable,” id., at 1075, and that a well-trained
investigating officer would so comprehend,1 may an official
circumvent the warrant requirement by ordering the per-
son under investigation to cart his personal property out
of the house for inspection?2 And if it is “clearly estab-
lished” that an employee may not be fired for exercising a
constitutional right, see id., at 1079,3 is it not equally
plain that discipline or discharge may not be threatened to
induce surrender of such a right?
   In short, the Court has responded appropriately to the
question tendered for our review, but the Circuit’s law will
remain muddled absent the Court of Appeals’ focused
attention to the question whether Filarsky’s conduct
violated “clearly established” law.

——————
  1 Delia also suggests that Filarsky’s conduct should be measured

against a “reasonable attorney” standard: whether an attorney provid-
ing advice in a public-employee investigation should have known that
the search of Delia’s personal property, stored in his home, would be
lawless. See Brief for Respondent 45–46.
  2 An additional inquiry may be appropriate: Although conceived as a

substitute for a warrantless entry, should the inspection order Filarsky
counseled pass muster as a permissible discovery device? Cf. Okla-
homa Press Publishing Co. v. Walling, 327 U. S. 186, 195, 208–211 (1946)
(subpoena duces tecum for a corporation’s business records, authorized
by §9 of the Fair Labor Standards Act, encountered no Fourth Amend-
ment shoal).
  3 The Ninth Circuit referred to cases holding that public employees’

job retention cannot be conditioned on relinquishing the Fifth Amend-
ment’s safeguard against self-incrimination: Uniformed Sanitation Men
Assn., Inc. v. Commissioner of Sanitation of City of New York, 392 U. S.
280 (1968), and Gardner v. Broderick, 392 U. S. 273 (1968).
                  Cite as: 566 U. S. ____ (2012)             1

                   SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 10–1018
                          _________________


 STEVE A. FILARSKY, PETITIONER v. NICHOLAS B.

                    DELIA

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                         [April 17, 2012] 


   JUSTICE SOTOMAYOR, concurring.
   The Court of Appeals denied qualified immunity to
Filarsky solely because, as retained outside counsel, he
was not a formal employee of the City of Rialto. I agree
with and join today’s opinion holding that this distinction
is not a sound basis on which to deny immunity.
   I add only that it does not follow that every private
individual who works for the government in some capacity
necessarily may claim qualified immunity when sued
under 42 U. S. C. §1983. Such individuals must satisfy
our usual test for conferring immunity. As the Court
explains, that test “look[s] to the ‘general principles of tort
immunities and defenses’ applicable at common law, and
the reasons we have afforded protection from suit under
§1983.” Ante, at 5 (quoting Imbler v. Pachtman, 424 U. S.
409, 418 (1976)).
   Thus in Richardson v. McKnight, 521 U. S. 399 (1997),
we denied qualified immunity to prison guards who were
privately employed, despite their quintessentially public
function. We did so because we found “no special reasons
significantly favoring an extension of governmental im-
munity” in that context. Id., at 412. We left open, how-
ever, the question whether immunity would be appropriate
for “a private individual briefly associated with a govern-
ment body, serving as an adjunct to government in an
2                    FILARSKY v. DELIA

                  SOTOMAYOR, J., concurring

essential governmental activity, or acting under close of-
ficial supervision.” Id., at 413.
    Filarsky, supported by the United States as amicus
curiae, contends that he fits into this coda because he
worked in close coordination with and under the supervi-
sion of City employees. Whether Filarsky was supervised
by those employees, and did not himself do the supervis-
ing, is unclear. But there is no doubt that Filarsky
worked alongside the employees in investigating Delia.
In such circumstances, I agree that Filarsky should be
allowed to claim qualified immunity from a §1983 suit.
As the Court’s opinion persuasively explains, there is a
“ ‘firmly rooted’ tradition of immunity” applicable to indi-
viduals who perform government work in capacities other
than as formal employees. Id., at 404; see ante, at 5–11.
And conferring qualified immunity on individuals like
Filarsky helps “protec[t] government’s ability to perform
its traditional functions,” and thereby helps “protect the
public at large.” Wyatt v. Cole, 504 U. S. 158, 167–168
(1992). When a private individual works closely with
immune government employees, there is a real risk that
the individual will be intimidated from performing his
duties fully if he, and he alone, may bear the price of
liability for collective conduct. See ante, at 12; see also
ante, at 13 (noting distraction caused to immune public
employees by §1983 litigation brought against nonimmune
associates).
    This does not mean that a private individual may assert
qualified immunity only when working in close coordina-
tion with government employees. For example, Richard-
son’s suggestion that immunity is also appropriate for
individuals “serving as an adjunct to government in an
essential governmental activity,” 521 U. S., at 413, would
seem to encompass modern-day special prosecutors and
comparable individuals hired for their independence.
There may yet be other circumstances in which immunity
                Cite as: 566 U. S. ____ (2012)          3

                  SOTOMAYOR, J., concurring

is warranted for private actors. The point is simply that
such cases should be decided as they arise, as is our
longstanding practice in the field of immunity law.